


110 HR 1330 IH: To amend title 10, United States Code, to extend the time

U.S. House of Representatives
2007-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1330
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2007
			Mr. Carney (for
			 himself and Mr. Burton of Indiana)
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to extend the time
		  limit for the use of education assistance by members of the Selected Reserve
		  and members of the reserve component supporting contingency operations and
		  certain other operations.
	
	
		1.Extension of time limit for
			 use of educational assistance by members of the Selected Reserve and members of
			 reserve component supporting contingency operations and certain other
			 operations
			(a)Members of
			 selected reservesSection 16133(a) of title 10, United States
			 Code, is amended by inserting that is ten years after the date on
			 which after on the date.
			(b)Reserve
			 component members supporting contingency operationsSection
			 16164(a) of title 10, United States Code, is amended to read as follows:
				
					(a)Except as provided in subsection (b), the
				period during which a person entitled to educational assistance under this
				chapter may use such person’s entitlement expires (1) at the end of the 14-year
				period beginning on the date on which such person becomes entitled to such
				assistance, or (2) on the date that is ten years after the date on which the
				person is separated from the Selected Reserve or the Ready Reserve, whichever
				occurs
				first.
					.
			(c)Effective
			 dateThe amendments made by this Act shall apply with respect to
			 a person who becomes eligible for benefits under chapter 1606 or 1607 of title
			 10, United States Code, on or after January 1, 2007.
			
